In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00169-CR
______________________________


CHARLES LEAMOND BRALEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 31975-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          On October 18, 2004, Charles Leamond Braley pled guilty to the charge of unlawful
possession of a firearm by a felon, habitual offender.  The record reflects that, sometime
around midday October 18, 2004, while a jury venire was empaneled, Braley advised the
trial court he wished to change his plea to guilty and have the court assess punishment. 
The trial court then took up this cause, as well as two other cases pending against Braley,
one for escape, habitual offender (No. 06-04-00170-CR, decided December 21, 2004), and
one for possession with intent to deliver a controlled substance in penalty group 1, more
than four grams, but less than 200 grams (No. 06-04-00171-CR, decided December 21,
2004).  Braley waived a jury trial on all cases, and the trial court sentenced him to twenty-five years' imprisonment on each case, to be served concurrently.  
          The record bears no indication that a motion for new trial was ever filed.  On
December 10, 2004, Braley, through different counsel than the one noted in the trial
judgment, filed a notice of appeal.  The notice of appeal was not timely filed.  See Tex. R.
App. P. 26.2.  This Court, therefore, lacks jurisdiction to hear this case.  Accordingly, we
dismiss the appeal for want of jurisdiction.
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      December 20, 2004
Date Decided:         December 21, 2004

Do Not Publish